ORDER

PER CURIAM
Appellant Steven Lee Williams (‘Williams”) appeals from the trial court’s judgment entered after a bench trial. The trial court found Williams guilty on one *921count of second-degree murder. In his sole point on appeal, Williams argues that there was insufficient evidence to support his conviction because he acted under sudden passion arising from adequate cause. Because sufficient evidence exists from which a reasonable fact-finder may have found Williams guilty of each element of second-degree murder.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).